Case 5:21-cv-00024-JGB-SP Document 1 Filed 01/06/21 Page 1 of 24 Page ID #:1



  1   CLARK HILL LLP
      BRADFORD G. HUGHES (SBN 247141)
  2   bhughes@ClarkHill.com
      MARYAM DANISHWAR (SBN 259102)
  3   mdanishwar@ClarkHill.com
      1055 West Seventh Street, Suite 2400
  4   Los Angeles, CA 90017
      Telephone: (213) 891-9100
  5   Facsimile: (213) 488-1178
  6   Attorneys for Defendants SHARP
      TRANSPORTATION, INC. and
  7   RANDY LEE HUMMEL
  8                       UNITED STATES DISTRICT COURT
  9          CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
 10

 11
      JUAN COLORADO GARCIA                    Case No.
 12
                                 Plaintiff,   DEFENDANTS NOTICE OF
 13                                           REMOVAL PURSUANT TO 28
            v.                                U.S.C. §§ 1332 AND 1441;
 14                                           DECLARATION OF MARYAM
      SHARP TRANSPORTATION, INC.;             DANISHWAR
 15   RANDY LEE HUMMEL and DOES 1
      to 50, inclusive,                       [Filed concurrently with Civil Cover
 16                                           Sheet; Corporate Disclosure Statement
                              Defendants.     and Certificate of Interested Parties]
 17

 18       TO THE UNITED STATES DISTRICT COURT FOR THE EASTERN
 19   DIVISION OF CALIFORNIA AND TO PLAINTIFF AND HIS COUNSEL
 20 OF RECORD:

 21         PLEASE TAKE NOTICE that defendants SHARP TRANSPORTATION,
 22   INC. (“Sharp”) and RANDY LEE HUMMEL (“Hummel” and together with
 23   Sharp, “Defendants”) hereby remove the above-entitled civil action from the
 24   Superior Court of California, for the County of San Bernardino, to the United
 25   States District Court for the Central District of California, Eastern Division,
 26   pursuant to 28 U.S.C. §§ 1332 and 1441. Removal is proper because complete
 27   diversity of citizenship exists between plaintiff JUAN COLORADO GARCIA
 28   (“Plaintiff”), on one hand, and Defendants on the other hand, and the amount in
                                             1
        DEFENDANTS NOTICE OF REMOVAL PURSUANT TO 28 U.S.C. §§ 1332
                                         AND 1441
Case 5:21-cv-00024-JGB-SP Document 1 Filed 01/06/21 Page 2 of 24 Page ID #:2



  1   controversy exceeds the sum of $75,000, exclusive of interest and costs.          In
  2   support of this Notice of Removal, Defendants further state:
  3         I.     BACKGROUND
  4         1.     On July 15, 2020, Plaintiff filed a complaint (“Complaint”) in the
  5   Superior Court of California for the County of San Bernardino, entitled “Juan
  6   Colorado Garcia v. Sharp Transportation, Inc. et al.,” designated as Case Number
  7   CIVDS2014827. By way of the Complaint, Plaintiff alleges claims for motor
  8   vehicle and general negligence.
  9         2.     On December 7, 2020, Plaintiff served Sharp with the Complaint. On
 10   December 26, 2020, Plaintiff served Hummel with the Complaint. A true and
 11   correct copy of the Summons, Complaint, Certificate of Assignment, and
 12   Statement of Damages are attached to the Declaration of Maryam Danishwar as
 13   Exhibit 1.
 14         II.    TIMELINESS OF REMOVAL
 15         3.     This Notice of Removal is timely because it is being filed within thirty
 16   days of Plaintiff’s service of the Complaint, and within one year of the
 17   commencement of this action pursuant to 28 U.S.C. § 1446(b). (See Declaration of
 18   Maryam Danishwar [“Danishwar Decl.”], Ex. 1, Plaintiff’s Complaint.)
 19         III.   PROCEEDINGS IN STATE COURT
 20         4.     As of the date of filing this Notice of Removal, there are no pending
 21   hearings before the Superior Court of California for the County of San Bernardino
 22   with respect to the state court action, other than the Trial Setting Conference,
 23   which is set for January 15, 2021. (Danishwar Decl., ¶ 6.)
 24         IV.    JURISDICTION BASED ON DIVERSITY OF CITIZENSHIP
 25         5.     The Court has original jurisdiction of this action under 28 U.S.C. §
 26   1332. As described in further detail below, this action is removable pursuant to the
 27   provisions of 28 U.S.C. § 1441(b) in that it is a civil action between citizens of
 28   different states and the matter in controversy exceeds the sum of $75,000,
                                 2
       DEFENDANTS NOTICE OF REMOVAL PURSUANT TO 28 U.S.C. §§ 1332
                              AND 1441
Case 5:21-cv-00024-JGB-SP Document 1 Filed 01/06/21 Page 3 of 24 Page ID #:3



  1   exclusive of interests and costs.
  2         A.       Complete Diversity Exists Between Plaintiffs and Defendants
  3         6.       Plaintiff Juan Colorado Garcia is a citizen of California. For purposes
  4   of removal, a natural person is considered a citizen of the state of domicile. Kantor
  5   v. Wellesley Galleries, Ltd, 704 F.2d 1088, 1090 (9th Cir. 1983). On information
  6   and belief, Plaintiff is and was at time of filing this action a citizen of the state of
  7   California.
  8         7.       Defendant Sharp Transportation, Inc. is a citizen of Wyoming and
  9   Utah. A corporation is deemed a citizen of every state in which it is incorporated
 10   and has its principal place of business. 28 U.S.C. § 1332(c)(1). Sharp is, was, and
 11   at all times relevant, has been a corporation incorporated under the laws of the state
 12   of Wyoming. (Danishwar Decl., ¶ 7.) Although Sharp is authorized to conduct
 13   business in the state of California, its principal place of business is in Wellsville,
 14   Utah. (Danishwar Dec., ¶ 7.)
 15         8.       Defendant Randy Lee Hummel is a citizen of Utah. For purposes of
 16   removal, a natural person is considered a citizen of the state of domicile. Kantor v.
 17   Wellesley Galleries, Ltd, 704 F.2d 1088, 1090 (9th Cir. 1983). Hummel is, was,
 18   and at all time relevant, has been domiciled in the state of Utah. (Danishwar
 19   Decl., ¶ 8.)
 20         9.       Citizenship of DOE defendants are disregarded. The residence of
 21   fictitious and unknown defendants should be disregarded for purposes of
 22   establishing removal jurisdiction under 28 U.S.C. § 1332. See 28 U.S.C. § 1441(b)
 23   (1) (stating, “[i]n determining whether a civil action is removable on the basis of
 24   the jurisdiction under section 1332(a) of this title, the citizenship of defendants
 25   sued under fictitious names shall be disregarded”).          The existence of DOE
 26   defendants 1 through 50 does not deprive this Court of jurisdiction.
 27         10.      Because Plaintiff is a citizen of the state of California and Defendants
 28   are citizens of the state of Wyoming and Utah, complete diversity between the
                                 3
       DEFENDANTS NOTICE OF REMOVAL PURSUANT TO 28 U.S.C. §§ 1332
                              AND 1441
Case 5:21-cv-00024-JGB-SP Document 1 Filed 01/06/21 Page 4 of 24 Page ID #:4



  1   parties exists.
  2          B.     The Amount in Controversy Exceeds $75,000
  3          11.    While Defendants deny liability as to Plaintiff’s claims, the amount in
  4   controversy requirement is satisfied because “it is more likely than not” that the
  5   amount exceeds the jurisdictional minimum of $75,000.                See Sanchez v.
  6   Monumental Life Ins., 102 F.3d 398, 403-404 (9th Cir. 1996) (finding the
  7   defendant must plead “that it is ‘more likely than not’ that the amount in
  8   controversy exceeds [the threshold] amount” (internal quotations and citations
  9   omitted)).
 10          12.    As the Ninth Circuit explains, “the amount-in-controversy inquiry in
 11   the removal context is not confined to the face of the complaint.” Valdez v.
 12   Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004). In order to establish the
 13   amount in controversy, a defendant may state underlying facts supporting its
 14   assertion that the amount exceeds the jurisdictional threshold. Gaus v. Miles, Inc.,
 15   980 F.2d 564, 566-567 (9th Cir. 1992).
 16          13.    In determining the amount in controversy, a court must consider the
 17   aggregate of general damages, special damages, punitive damages, and attorneys’
 18   fees. Conrad Assocs. v. Hartford Accident & Indemnity Co., 994 F.Supp. 1196,
 19   1198 (N.D. Cal. 1998). When a defendant seeks removal on diversity grounds, a
 20   court must deem the amount demanded by the plaintiff as the amount in
 21   controversy. 28 U.S.C. § 1146(2); see also Sanchez, 102 F.3d at 40 (finding “the
 22   sum claimed by the plaintiff controls,” unless it appears “that the claim is really for
 23   less than the jurisdictional amount” (quoting St. Paul Mercury Indem. Co. v. Red
 24   Cab Co., 303 U.S. 283, 288-289 (1938)).
 25          14.    If the plaintiff does not include a demand amount in the complaint, the
 26   jurisdictional threshold may be established by other documents such as a plaintiff’s
 27   statement of damages or pre-litigation settlement demands. See e.g. Babasa v.
 28   Lenscrafters, Inc., 498 F.3d 972, 974-975 (9th Cir. 2007) (“[a] settlement letter is
                                 4
       DEFENDANTS NOTICE OF REMOVAL PURSUANT TO 28 U.S.C. §§ 1332
                              AND 1441
Case 5:21-cv-00024-JGB-SP Document 1 Filed 01/06/21 Page 5 of 24 Page ID #:5



  1   relevant evidence of the amount in controversy if it appears to reflect a reasonable
  2   estimate of the plaintiff’s claim” (citing Cohn v. Petsmart, Inc., 281 F.3d 837,840
  3   (9th Cir. 2002)); Aparicio v. Abercrombie & Fitch Stores Inc., 2014 WL 545795,
  4   *3 (C.D. Cal . 2014) (“[a] document reflecting a settlement demand in excess of
  5   the jurisdictional minimum constitutes ‘other paper’ sufficient to provide notice
  6   that a case is removable”).
  7         15.    Plaintiff did not specifically identify his damages in the Complaint;
  8   however, Plaintiff stated that he “has been hurt and injured in his health, strength
  9   and activity, sustaining injuries and damages to his person and nervous system, all
 10   to his detriment.” (Danishwar Decl., ¶ 5, Ex. 1, Complaint p. 3.) Plaintiff also
 11   stated that he “continues to suffer damages and injuries to his detriment.”
 12   (Danishwar Decl., ¶ 5, Ex. 1, Complaint p. 5.) In connection with the Complaint,
 13   on December 1, 2020, Plaintiff filed a Statement of Damages where he alleges the
 14   following damages: (1) general damages pending calculation; (2) medical expenses
 15   of $30,000.00 and continuing; (3) unknown future medical expenses; (4) unknown
 16   loss of earnings; and (5) unknown loss of earning capacity. (Danishwar Decl., ¶ 9,
 17   Ex. 1, Statement of Damages.) Plaintiff’s Statement of Damages is deficient
 18   inasmuch as it fails to specifically quantify Plaintiff’s alleged damages. Because
 19   Plaintiff has failed to specifically allege his damages, Defendants are forced to rely
 20   on external facts to support their assertion that the amount exceeds the
 21   jurisdictional threshold. See Gaus v. Miles, Inc., 980 F.2d 564, 566-567 (9th Cir.
 22   1992).
 23         16.    In addition to the $30,000.00 in medical expenses allegedly incurred
 24   to date, Plaintiff alleges continuing medical expenses as well as unspecified future
 25   medical expenses. (Danishwar Decl., ¶ 9, Ex. 1, Statement of Damages.) Plaintiff’s
 26   claim for $30,000.00 in past medical expenses as well as his claim for general
 27   damages, continued medical expenses, future medical expenses, loss of earnings,
 28   and loss of earning capacity, all of which are amplified by Plaintiff’s claim for
                                 5
       DEFENDANTS NOTICE OF REMOVAL PURSUANT TO 28 U.S.C. §§ 1332
                              AND 1441
Case 5:21-cv-00024-JGB-SP Document 1 Filed 01/06/21 Page 6 of 24 Page ID #:6



  1   unspecified nervous system injuries, leads Defendants to believe and thereon allege
  2   that the amount in controversy exceeds the jurisdictional threshold.
  3         17. The lengthy list of compensatory damages claimed by Plaintiff in his
  4   Complaint establishes, by a preponderance of the evidence, that the alleged amount
  5   in controversy exceeds the sum of $75,000, exclusive of interest and costs, as
  6   required by 28 U.S.C. § 1332(a). Thus, the jurisdictional minimum is satisfied.
  7         V.     VENUE
  8         16.    Without waiving Defendants’ right to challenge, among other things,
  9   personal jurisdiction by way of motion, responsive pleadings, or otherwise, venue
 10   for this removed action lies in the Central District of California pursuant to 28
 11   U.S.C. §§ 1441, 1446(a), and 84(c). Plaintiff brought this action in the Superior
 12   Court of the State of California, County of San Bernardino, which is located within
 13   the Central District of the State of California. Venue is proper in this Court
 14   because it is the “district and division embracing the place where such action is
 15   pending.” 28 U.S.C. § 1441(a).
 16         VI.    SERVICE OF NOTICE OF REMOVAL ON PLAINTIFFS AND
 17   THE CLERK OF THE SUPERIOR COURT
 18         17.    Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this
 19   Notice of Removal will be promptly served on Plaintiff and, together with a copy
 20   of the Notice of Removal, will be filed with the Clerk of the Superior Court of the
 21   State of California, County of San Bernardino, in the state court action.
 22         18.    This Notice of Removal will be served on counsel for Plaintiff. A
 23   copy of the Proof of Service regarding the Notice of Removal will be filed shortly
 24   after those papers are filed and served.
 25         19.    In compliance with 28 U.S.C. § 1446(a), true and correct copies of all
 26   process, pleadings, and orders filed and/or served in this action are attached to the
 27   Danishwar Declaration as Exhibit 1.
 28
                                 6
       DEFENDANTS NOTICE OF REMOVAL PURSUANT TO 28 U.S.C. §§ 1332
                              AND 1441
Case 5:21-cv-00024-JGB-SP Document 1 Filed 01/06/21 Page 7 of 24 Page ID #:7



  1         VII. PRAYER FOR REMOVAL
  2         20.    WHEREFORE, Defendants file this Notice of Removal of this action
  3   from the Superior Court of the State of California, County of San Bernardino, in
  4   which it is now pending, to the United States District Court for the Central District
  5   of California, Eastern Division.
  6         21.    Defendants hereby request that this Court exercise jurisdiction over all
  7   further proceedings in this action.
  8         22.    Defendants hereby provide notice of and demand a jury trial in the
  9   above-captioned matter.
 10
      Dated: January 6, 2021                   CLARK HILL LLP
 11

 12

 13                                      By:
                                                            Bradford G. Hughes
 14                                                         Maryam Danishwar
                                               Attorneys for Defendants SHARP
 15                                            TRANSPORTATION, INC. and
                                               RANDY LEE HUMMEL
 16

 17

 18

 19
 20

 21

 22

 23

 24

 25

 26

 27

 28
                                 7
       DEFENDANTS NOTICE OF REMOVAL PURSUANT TO 28 U.S.C. §§ 1332
                              AND 1441
Case 5:21-cv-00024-JGB-SP Document 1 Filed 01/06/21 Page 8 of 24 Page ID #:8



  1                     DECLARATION OF MARYAM DANISHWAR
  2         I, Maryam Danishwar, declare as follows:
  3         1.     I am an attorney at law, duly licensed to practice before the courts of
  4   the State of California. I am an associate with the law firm of Clark Hill LLP,
  5   attorneys of record for defendants Sharp Transportation, Inc. (“Sharp”) and Randy
  6   Lee Hummel (“Hummel” and together with Sharp, “Defendants”).
  7         2.     I submit this declaration in support of Defendants Notice of Removal
  8   Pursuant to 28 U.S.C. §§ 1332 and 1441. I have personal knowledge of the facts
  9   stated herein and could and would testify competently thereto if called as a witness
 10   in this matter.
 11         3.     On December 7, 2020, plaintiff Juan Colorado Garcia (“Plaintiff”)
 12   served Sharp with the complaint filed in the Superior Court of California for the
 13   County of San Bernardino, entitled “Juan Colorado Garcia v. Sharp
 14   Transportation, Inc. et al.” (“Complaint”). On December 26, 2020, Plaintiff served
 15   Hummel with the Complaint.           A true and correct copy of the Summons,
 16   Complaint, Statement of Damages, and all pleadings served on Defendants is
 17   attached to this Declaration as Exhibit 1.
 18         4.     The Complaint arises out of a motor vehicle accident that occurred on
 19   March 29, 2019, where Plaintiff was operating a pickup truck owned by Hunter
 20   Landscape Inc. Based on the foregoing, at the time of the incident, Plaintiff was
 21   likely a landscaper at Hunter Landscape Inc.
 22         5.     In the Complaint, Plaintiff alleges continued injuries and damages,
 23   including injuries to his nervous system.
 24         6.     As of the date of filing this Notice of Removal, there are no pending
 25   hearings before the Superior Court of California for the County of Los Angeles
 26   with respect to the state court action, other than the Trial Setting Conference,
 27   which is set for January 15, 2021.
 28         7.     Sharp was, is, and at all times relevant, has been a corporation
                                   8
         DECLARATION OF MARYAM DANISHWAR IN SUPPORT OF SHARP’
                          NOTICE OF REMOVAL
Case 5:21-cv-00024-JGB-SP Document 1 Filed 01/06/21 Page 9 of 24 Page ID #:9



  1   incorporated under the laws of the state of Wyoming, with its principal place of
  2   business in Wellsville, Utah.
  3           8.    Hummel was, is, and at all times relevant, is domiciled in the state of
  4   Utah.
  5           9.    In connection with the Complaint, Plaintiff filed a Statement of
  6   Damages in which he seeks to recover unspecified damages, including at least
  7   $30,000.00 in past medical expenses. In addition to his past medical expenses,
  8   Plaintiff seeks to recover general damages, continued medical expenses, future
  9   medical expenses, unspecified loss of earnings, and loss of earning capacity.
 10           I declare under penalty of perjury under the laws of the state of California
 11   that the foregoing is true and correct.
 12           Executed on January 6, 2021, at Los Angeles, California.
 13

 14
                                                Maryam Danishwar
 15

 16

 17

 18

 19
 20

 21

 22

 23

 24

 25

 26

 27

 28
                                   9
         DECLARATION OF MARYAM DANISHWAR IN SUPPORT OF SHARP’
                          NOTICE OF REMOVAL
Case 5:21-cv-00024-JGB-SP Document 1 Filed 01/06/21 Page 10 of 24 Page ID #:10



   1                             CERTIFICATE OF SERVICE
   2
             I hereby certify that I electronically filed the foregoing document(s) with the
   3
       Clerk of the Court for the United States District Court, Central District of
   4
       California, by using the Court’s CM/ECF system on January 6, 2021
   5
             I certify that all participants in the case are registered CM/ECF users and
   6
       that service will be accomplished by the Court’s CM/ECF system.
   7
                                              /s/ Hiba Hammad
   8                                           Hiba Hammad
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                10
                                  CERTIFICATE OF SERVICE
Case 5:21-cv-00024-JGB-SP Document 1 Filed 01/06/21 Page 11 of 24 Page ID #:11




         EXHIBIT 1
Case 5:21-cv-00024-JGB-SP Document 1 Filed 01/06/21 Page 12 of 24 Page ID #:12
Case 5:21-cv-00024-JGB-SP Document 1 Filed 01/06/21 Page 13 of 24 Page ID #:13
Case 5:21-cv-00024-JGB-SP Document 1 Filed 01/06/21 Page 14 of 24 Page ID #:14
Case 5:21-cv-00024-JGB-SP Document 1 Filed 01/06/21 Page 15 of 24 Page ID #:15
Case 5:21-cv-00024-JGB-SP Document 1 Filed 01/06/21 Page 16 of 24 Page ID #:16
Case 5:21-cv-00024-JGB-SP Document 1 Filed 01/06/21 Page 17 of 24 Page ID #:17
Case 5:21-cv-00024-JGB-SP Document 1 Filed 01/06/21 Page 18 of 24 Page ID #:18
Case 5:21-cv-00024-JGB-SP Document 1 Filed 01/06/21 Page 19 of 24 Page ID #:19
Case 5:21-cv-00024-JGB-SP Document 1 Filed 01/06/21 Page 20 of 24 Page ID #:20
Case 5:21-cv-00024-JGB-SP Document 1 Filed 01/06/21 Page 21 of 24 Page ID #:21
Case 5:21-cv-00024-JGB-SP Document 1 Filed 01/06/21 Page 22 of 24 Page ID #:22
Case 5:21-cv-00024-JGB-SP Document 1 Filed 01/06/21 Page 23 of 24 Page ID #:23
Case 5:21-cv-00024-JGB-SP Document 1 Filed 01/06/21 Page 24 of 24 Page ID #:24
